Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 1 of 62




                                           MJ21-231
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 2 of 62




 1                               AFFIDAVIT OF JOSEPH CHENG
 2 STATE OF WASHINGTON                      )
                                            )   ss
 3
     COUNTY OF WHATCOM                      )
 4
 5         I, Joseph Cheng, being first duly sworn on oath, depose and say:
 6                 I.      INTRODUCTION AND AGENT BACKGROUND
 7                 I am a law enforcement officer of the United States within the meaning of
 8    18 U.S.C. § 2510(7) and empowered by law to conduct investigations of, and to make
 9    arrests for, offenses enumerated in 18 U.S.C. § 2516.
10                 I am a Special Agent (SA) with the Drug Enforcement Administration
11 (DEA), United States Department of Justice. I have been so employed since August
12 2006. In connection with my official DEA duties, I investigate criminal violations of the
13 federal narcotics laws, including but not limited to, Title 21, United States Code,
14 Sections 841, 843, 846, and 848. I am currently assigned to the Bellingham Resident
15 Office of the DEA’s Seattle Field Division. My current assignment involves
16 investigations of high-level drug trafficking organizations within the Western
17 Washington area and elsewhere.
18                 I have completed the DEA Basic Agent Training Course as well as other
19 training courses related to gangs and narcotics trafficking. I have participated in
20 narcotics investigations at both the local and federal level, and I have participated in
21 numerous federal search warrants. As a result, I have become familiar with methods of
22 operation of drug traffickers and organizations. As a Special Agent with the DEA, I have
23 the responsibility of working with other federal and state law enforcement officers in
24 investigations of violations of federal and state controlled substance laws, including the
25 investigation of the distribution of controlled substances including fentanyl and its
26 analogues, cocaine, methylenedioxymethamphetamine (MDMA), methamphetamine,
27 heroin, marijuana, and other dangerous drugs.
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 1
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 3 of 62




 1                 I have interviewed numerous drug dealers, drug users, and knowledgeable
 2 confidential informants about the lifestyles, appearances, and habits of drug dealers and
 3 users. I have become familiar with how narcotics traffickers smuggle, package, transport,
 4 store, and distribute narcotics, as well as how they collect and launder drug proceeds. I
 5 am also familiar with the how narcotics traffickers use telephones, cellular telephone
 6 technology, internet, pagers, coded communications and slang-filled conversations, false
 7 and fictitious identities, and other means to facilitate their illegal activities and mislead
 8 law enforcement investigations.
 9                 I have also participated in investigations that involved the interception of
10 wire communications, including four investigations of large-scale drug trafficking
11 organizations in which I was the case agent and each of which resulted in the conviction
12 of approximately 20 individuals on federal drug-related charges. In addition to these
13 cases, I have participated in numerous other wiretap investigations in a variety of roles,
14 including by conducting physical surveillance and monitoring intercepted
15 communications. I have been directly involved in the review and deciphering of
16 intercepted coded conversations between narcotics traffickers that were later corroborated
17 by surveillance or by targets’ statements. Throughout my law enforcement career, I have
18 spoken with, worked with, and gained knowledge from numerous experienced federal,
19 state, and local narcotics officers.
20                 I have been assigned as a DEA technical agent since 2010, when I
21 completed the DEA Basic Technical Course. As part my duties I have been involved in
22 the searches of numerous cell phones and computers.
23                 The facts in this affidavit come from my training, experience, and
24 information obtained from other agents and witnesses.
25                           II.     PURPOSE OF THIS AFFIDAVIT
26                 I make this affidavit in support of an application for a warrant authorizing
27 the search of the following location, which is further described below and in
28                                                                             UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 2
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 4 of 62




1 Attachment A (attached hereto and incorporated by reference as if fully set forth herein),
2 for evidence, fruits and instrumentalities, as further described in Attachments B (attached
3 hereto and incorporated by reference as if fully set forth herein), of the crimes of
4 Distribution of Controlled Substances, in violation of 21 U.S.C. § 841(a)(1); Conspiracy
5 to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846; and
6 Money Laundering and Conspiracy to Launder Money, in violation of 18 U.S.C. §§1956
7 and 1957, as described herein:
8
                    a) Target Location: 7402 44th Avenue Northeast, Marysville, Washington
9
                       is a commercial building with a business location of Superior Sole
10                     Welding & Fabrication Inc. The numbers 7402 and a white sign with
                       “Superior Sole Welding and Manufacturing Co. Inc” are displayed on
11
                       the side of the building facing 44th Avenue Northeast.
12
                    For the Target Location, authority to search extends to all parts of the
13
     property, including main structure, garage(s), storage structures, outbuildings, and
14
     curtilage, and all containers, compartments, or safes located on the property, whether
15
     locked or not where the items described in Attachment B (list of items to be seized) could
16
     be found.
17
                    I believe probable cause exists that the Target Location contains evidence
18
     related to money laundering conducted by J. Andrew Sole on behalf of Bradley
19
     WOOLARD, who is pending trial for multiple drug trafficking counts as discussed
20
     below.
21
                               IV.     SOURCES OF INFORMATION
22
                    I make this Affidavit based upon personal knowledge derived from my
23
     participation in this investigation and upon information I believe to be reliable from the
24
     following sources and others:
25
                 a. My training and experience investigating drug trafficking, money laundering
26
                    and related criminal activity, as described above;
27
28                                                                            UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 3
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 5 of 62




 1             b. Oral and written reports and documents about this and other investigations
                  that I have received from agents of the DEA and the Whatcom County
 2
                  Sherriff’s Office (WCSO), and other federal, state and local law enforcement
 3                agencies;
 4             c. Physical surveillance conducted by the aforementioned agencies, and other
                  law enforcement agencies, that has been reported to me directly or indirectly;
 5
               d. Telephone toll records and subscriber information;
 6
               e. Washington State Department of Licensing records;
 7
               f. Commercial databases;
 8
               g. Public records;
 9             h. Publicly viewable information on social media websites (i.e., Facebook);
10             i. Documents, photographs, stored communications and other records obtained
11                via search warrant and subpoena; and
12             j. Data obtained via court authorized search warrants.

13
14                 I have not included every fact known to me concerning this investigation. I

15 have set forth only the facts that I believe are necessary for a fair determination of
16 probable cause for the requested search warrant.
17                 In the following paragraphs, I describe communications between various

18 individuals. Except where specifically indicated with quotation marks, the descriptions
19 are summaries of the conversations and are not meant to reflect the specific words or
20 language used.
21                          IV.     SUMMARY OF INVESTIGATION

22                 This investigation began in July 2018. The investigation revealed that

23 Bradley WOOLARD repeatedly ordered fentanyl and furanyl fentanyl in powder form
24 over the internet from China. Once WOOLARD and/or his coconspirators received the
25 drugs through the mail, WOOLARD caused them to be pressed into counterfeit
26 oxycodone pills using pill presses. Once pressed, WOOLARD, Anthony PELAYO,
27 Timothy MANTIE, Jerome ISHAM, Jose Feliciano LUGO, and others distributed these
28                                                                            UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 4
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 6 of 62




 1 pills into the community. This illegal business was extremely lucrative, generating
 2 millions in cash drug proceeds.
 3                   Bradley Woolard was arrested on a federal arrest warrant and complaint in
 4 this case in September 2018. On July 29, 2020, a grand jury in the Western District of
 5 Washington returned the Fourth Superseding Indictment in United States v. Woolard,
 6 et al., case no. CR18-217RSM, which contains the charges against WOOLARD,
 7 PELAYO, MANTIE, ISHAM, and LUGO, and trial is scheduled to commence on June
 8 21, 2021. WOOLARD, PELAYO, MANTIE, ISHAM, and LUGO are charged with
 9 Conspiracy to Distribute Controlled Substances (count 1). 1 WOOLARD, PELAYO,
10 ISHAM, and LUGO are also charged with substantive counts of Possession of Controlled
11 Substances (fentanyl and/or furanyl fentanyl) with Intent to Distribute, namely,
12 WOOLARD (counts 2-6, 28, and 48), PELAYO (counts 28), ISHAM (counts 28, and 30-
13 31), and LUGO (counts 28 and 49). Certain of the defendants are also charged with
14 Attempted Possession of Furanyl Fentanyl with Intent to Distribute, namely, WOOLARD
15 (counts 10, 29, 34, and 47), PELAYO (counts 29, 34, and 47), and ISHAM (counts 29,
16 34, and 47). The Fourth Superseding Indictment also charges three of the defendants
17 with Possession of Firearms in Furtherance of a Drug Trafficking Offense, namely,
18 WOOLARD (count 9), PELAYO (counts 11-12), and ISHAM (count 33). WOOLARD
19 is also charged with Unlawful User of a Controlled Substance in Possession of Firearms
20 (count 8). ISHAM (in count 32) and LUGO (in count 46) are charged with Felon in
21 Possession of a Firearm. WOOLARD and PELAYO are charged with Conspiracy to
22 Commit Money Laundering (count 13) and substantive counts of Money Laundering
23 (counts 14-27), based upon wire transfers to China to promote the conspiracy charged in
24 count 1. Finally, PELAYO is charged with Conspiracy to Commit Money Laundering
25
26
     1
      Jerome ISHAM was arrested on August 6, 2018. Bradley WOOLARD was arrested on September 1, 2018.
27   Anthony PELAYO was arrested on June 21, 2019. Timothy MANTIE was arrested on October 23, 2019. Jose
     LUGO was arrested on October 24, 2019.
28                                                                                    UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 5
                                                                                     700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 7 of 62




 1 (count 35) and substantive counts of Money Laundering (counts 36-45), based largely
 2 upon financial transactions with Andrew TONG that were intended to conceal and
 3 disguise the nature, location, source, ownership, and control of PELAYO’s drug
 4 proceeds.
 5                   Six defendants have pleaded guilty to charges in this case, namely, Griffin
 6 THOMPSON (Conspiracy to Distribute Controlled Substances), Keith STRAND
 7 (Conspiracy to Distribute Controlled Substances and Conspiracy to Commit Money
 8 Laundering), Adrian BERGSTROM (Conspiracy to Distribute Controlled Substances),
 9 Shawna BRUNS (Conspiracy to Distribute Controlled Substances and Conspiracy to
10 Commit Money Laundering), TONG (Conspiracy to Commit Money Laundering), and
11 Robert TABARES (Conspiracy to Distribute Controlled Substances and Conspiracy to
12 Commit Money Laundering). 2 BERGSTROM was sentenced on March 6, 2020, to 14
13 months in custody; the remaining defendants have yet to be sentenced.
14                   In July and August 2018, investigators executed multiple federal search
15 warrants at the residence of WOOLARD and his wife, BRUNS, located at 9717 99th
16 Avenue Northeast, Arlington, Washington (hereinafter the “WOOLARD residence”).
17 Pursuant to those search warrants, investigators seized approximately 10,000 light blue
18 pills marked “M30” which tested positive for furanyl fentanyl, a fentanyl analogue.
19 Investigators also seized numerous items during the searches of the WOOLARD
20 residence and outbuildings, including 33 firearms (the majority of which were concealed
21 in a hidden room in a shop on the property), thousands of rounds of ammunition,
22 approximately $1.1 million in suspected drug proceeds concealed in various locations
23 throughout the WOOLARD residence and in the shop areas on the property, and cell
24 phones, including an Apple iPhone. Investigators seized documents from the
25
26
     2
      Griffin THOMPSON was arrested on September 14, 2018. Keith STRAND was arrested on June 13, 2019.
27   Adrian BERGSTROM was arrested on June 13, 2019. Shawna BRUNS was arrested on June 13, 2019. Andrew
     TONG October 22, 2019. Robert TABARES was arrested on June 13, 2019
28                                                                                    UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 6
                                                                                     700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                          SEATTLE, WASHINGTON 98101
                                                                                                (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 8 of 62




 1 WOOLARD residence referencing telephone number (360) 395-5222 and email:
 2 bradwoolard79@gmail.com, as being used by WOOLARD.
 3                 Investigators searched the iPhone and iPad seized from the WOOLARD
 4 residence pursuant to search warrants. Investigators learned this iPhone was assigned
 5 (360) 395-5222 and Apple ID bradwoolard@ymail.com. Two email accounts were
 6 synced with this iPhone, bradwoolard@ymail.com and bradwoolard79@gmail.com.
 7 Review of emails on this phone revealed email exchanges between WOOLARD, using
 8 bradwoolard79@gmail.com, and individuals who appeared to be based in China. In these
 9 emails, WOOLARD and the China-based individuals openly discussed WOOLARD
10 attempting to obtain various chemical substances, including fentanyl and furanyl
11 fentanyl, from China.
12                 Investigators did not encounter WOOLARD at the WOOLARD residence
13 when the search warrants were executed, and his whereabouts were unknown, until
14 September 1, 2018, when he arrived at the at the San Ysidro Port of Entry, California,
15 from Mexico. WOOLARD was referred to secondary inspection. WOOLARD was
16 arrested that same day pursuant to an arrest warrant and complaint sworn in the Western
17 District of Washington, and WOOLARD has remained in custody since that time.
18                 In October 2018, in WOOLARD’s Response to Government’s Motion for
19 Detention (dkt. 29), the defense submitted a letter from J. Andrew SOLE (hereinafter
20 “SOLE”), stating:
21
22         My name is Andy Sole I have been in business in Marysville for 24 years
           owning a welding fabrication shop.
23
24         I have known brad before he was married and became father to his twins. I
           met Brad when he purchased a house from me in 2007ish
25
26         Brad had a very busy business mind and would frequently bounce ideas by
           me…mostly real estate and flip projects
27
28                                                                        UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 7
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 9 of 62




 1         Brad married Shawna who went to school with my youngest daughter they
           have 2 beautiful twin girls…
 2
 3         I employ close to 80 people and Brad has the skill in welding and
           construction to easily be employed by me or one of my partners abiding by
 4
           the court[’]s requirement if he is granted bail
 5
 6 See dkt. 29 at 10. The letter reflected that SOLE’s email address was
 7 “snowoff@aol.com.” Id.
 8                 Real property records and documents located in the WOOLARD residence
 9 indicate that WOOLARD purchased the WOOLARD residence from SOLE in 2010 and
10 financed that purchase with a loan from SOLE. Investigators suspect that WOOLARD
11 used his cash drug proceeds when repaying that loan to SOLE.
12                 Additionally, real property records and documents located in the
13 WOOLARD residence also reflect that SOLE played a key role in WOOLARD’s
14 purchase of a beach house, located at 3208 Shoreline Drive, Camano Island, Washington.
15 That residence was purchased in the name of a trust, “Trust 040,” for which SOLE was
16 both Trustor and Trustee, with WOOLARD as the only listed beneficiary. Again,
17 investigators suspect that WOOLARD used his cash drug proceeds to pay SOLE.
18                 Records checks and searches show that WOOLARD had his own
19 construction business, WOOLARD Contracting LLC, and was also involved in “flipping”
20 houses. The receipts found during the searches of the WOOLARD residence reflect that
21 WOOLARD commonly, although not exclusively, used cash (suspected cash drug
22 proceeds) in conjunction with expenditures made related to construction expenses.
23 Investigators suspect that SOLE was an investor in some of these “flips.”
24                 During this investigation, investigators have obtained search warrants for
25 seized cell phones, emails, and iCloud accounts and reviewed stored communications
26 located therein. In this manner, investigators located communications between
27 WOOLARD and SOLE indicating that SOLE was aware, at least as early as November
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 8
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 10 of 62




 1 2016, that WOOLARD was engaged in illegal pill pressing. Messages between
 2 WOOLARD and SOLE, and between WOOLARD and PELAYO, also indicate that
 3 WOOLARD made payments to SOLE in cash, including a payment of $100,000 in cash
 4 that PELAYO delivered to SOLE on WOOLARD’s behalf. Messages also indicated
 5 SOLE provided false pay stubs purporting to document WOOLARD’s income as an
 6 employee for SOLE, so that WOOLARD could justify his income and purchase a
 7 vehicle, believed to be a 2017 GMC Sierra. 3 Finally, stored messages indicate that when
 8 WOOLARD was “in hiding” after the execution of the first search warrant at the
 9 WOOLARD residence, WOOLARD stayed in contact with SOLE and asked SOLE to
10 hide a vehicle so that law enforcement could not seize it.
11                     Based on a review of documents, SOLE was involved in WOOLARD’s
12 purchase of multiple properties. These properties include Woolard’s primary residence at
13 9719 99th Avenue Northeast, Arlington and a vacation cabin at 3208 Shoreline Drive,
14 Camano Island Washington. The purchase of these residences is described in greater
15 detail below. SOLE also assisted WOOLARD in the purchase of an investment property,
16 located at 14831 Three Lakes Road, Snohomish, Washington, which WOOLARD
17 remodeled and sold.
18                                          IV.      PROBABLE CAUSE
19                     In this section, I discuss background information regarding SOLE and the
20 Target Location. I also discuss WOOLARD’s highly lucrative drug trafficking
21 organization in order to provide context for the stored communications between
22 WOOLARD and SOLE.
23
24
25
26
     3
       Recovered messages, from around the time of this exchange, indicate that WOOLARD was attempting to purchase
27   a pickup truck. According to a search of Washington Department of Licensing records, Bradley WOOLARD
     registered a 2017 GMC Sierra on March 3, 2017, which is consistent with the timing of the records.
28                                                                                              UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 9
                                                                                               700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                                  SEATTLE, WASHINGTON 98101
                                                                                                        (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 11 of 62




 1 A.      Background on SOLE and the Target Location
 2                  According to a search of the Washington State Secretary of State’s
 3 website conducted in February 2021, Superior Sole Welding & Fabrication Inc has a
 4 formation date of December 6, 1996, and is currently active. The business has listed
 5 governing officers of J. Andrew SOLE and Rita SOLE (believed to be SOLE’s wife), a
 6 street address of 7402 44th Avenue Northeast, Marysville, Washington 98270 (Target
 7 Location) and a mailing address of PO Box 1589, Marysville, Washington.
 8                 Additional searches of the Washington State Secretary of State’s website
 9 conducted in February 2021 show that Rita SOLE and/or J. Andrew SOLE have the
10 following, currently active registered corporations:
11         •      SDS Property Management LLC with a formation date of April 6, 2004, an
           address of 4601 Chennault Beach Road Suite 200, Mukilteo, Washington 98275, a
12
           registered agent of Nancy Henry and a governor of J. Andrew SOLE.
13
14         •      J Tatman Construction Services, Inc with a formation date of March 16,
15         2009, an address of 7402 44th Avenue Northeast, Marysville, Washington 98270
           (Target Location), mailing address of PO Box 1589, Marysville, Washington
16         98270, a registered agent of Rita SOLE and listed governors of Rita SOLE and J.
17         SOLE.

18
           •      R.J.A.S. LLC with a formation date of March 24, 2003, an address of 7402
19           th
           44 Avenue Northeast, Marysville, Washington 98270 (Target Location), a
20         mailing address of PO Box 1589, Marysville, Washington 98270, a registered
           agent of Rita SOLE and governors of Rita SOLE and J. Andrew SOLE.
21
22         •      Atlas LLC, with a formation date of May 7, 2020, an address of 7402 44th
23         Avenue Northeast, Marysville, Washington 98270 (Target Location), a registered
           agent of J. Andrew SOLE and governors of J. Andrew SOLE, Rita SOLE,
24         Kenneth Schueller, and Danette Schueller.
25
26                 According to records obtained from Verizon in March 2021, 425-422-3201

27 is subscribed to “Superior Sole Welding and Fabr” at PO Box 1589, Marysville,
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 10
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 12 of 62




 1 Washington, and was activated on June 16, 2014 and they indicate that this phone is
 2 currently active. The listed contact is “Andy Sole.” As discussed above, PO Box 1589
 3 Marysville, Washington, is the address used by multiple businesses registered by SOLE
 4 and the address used for Trust 040, which entity is the owner of WOOLARD’s Camano
 5 Island, Shoreline Drive property.
 6                     According to a Washington Department of Licensing search conducted in
 7 February 2021, J. Andrew SOLE has driver’s license with a listed address of 7402 44th
 8 Avenue Northeast, Marysville, Washington (Target Location) and a mailing address of
 9 PO Box 1589, Marysville, Washington. Rita Isabelle SOLE has a driver’s license with a
10 location of 3321 171st Place Northwest, Stanwood, Washington, 4 and a mailing address
11 of PO Box 1589, Marysville, Washington.
12                     According to the United States Postal Inspection Service, PO Box 1589
13 Marysville, Washington is rented to Rita SOLE, who is listed as the secretary of Superior
14 Sole Welding and Fab Inc with a listed address of 7402 44th Avenue Northeast,
15 Maryville, Washington (Target Location). Additionally, this PO Box was opened in
16 May 2004 and was last verified on June 25, 2019.
17                     According to a check of the Snohomish County Assessor’s website
18 conducted in February 2021, 7402 44th Avenue Northeast, Marysville, Washington
19 (Target Location) is owned by R J A S LLC, with a mailing address of PO Box 1589
20 Marysville, Washington. As discussed above, R J A S LLC has a registered agent of Rita
21 SOLE and governors of J. Andrew SOLE and Rita SOLE. Additionally, the website
22 indicates that Target Location was purchased in May 2003.
23
24
25
     4
       Four other people have addresses listed at 3321 171st Place Northwest, Stanwood, Washington. Additionally,
26   according to Washington DOL records, numerous vehicles are currently registered to that address. Some of these
     vehicles are registered to the SOLEs and some are registered to other individuals. Investigators suspect that SOLE
27   is currently renting 3321 171st Place Northwest, Stanwood, Washington to individuals unrelated to this
     investigation.
28                                                                                                UNITED STATES ATTORNEY
       AFFIDAVIT OF SPECIAL AGENT CHENG - 11
                                                                                                 700 STEWART STREET, SUITE 5220
       USAO #2020R01243
                                                                                                   SEATTLE, WASHINGTON 98101
                                                                                                         (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 13 of 62




 1                 According to records from Puget Sound Energy, utility service for 7402
 2 44th Avenue Northeast, Marysville, Washington (Target Location) is in the name of
 3 Superior Sole Welding & Fab with a listed phone number of 425-422-3202.
 4 Additionally, the February 2021 payment was made on a credit card in the name
 5 Elizabeth George and the January 2021 payment was made on a credit card in the name
 6 Rita Sole.
 7                 In February 2021, investigators spoke to an employee at Superior Sole
 8 Welding & Fabrication at the Target Location. The employee indicated that Andrew
 9 SOLE was still the owner of the business, although he had moved to Arizona. The
10 employee stated that SOLE still has an office at Superior Sole Welding & Fabrication and
11 confirmed that SOLE visits the business when he is in Washington, although he rarely
12 does so.
13                 Based on the above, investigators believe that J. Andrew SOLE and Rita
14 SOLE have continuously owned and operated 7402 44th Avenue Northeast, Marysville,
15 Washington (Target Location) since 2003.
16 B.      Chronology of the Woolard Drug Investigation: Traffic Stop of Griffin
17         THOMPSON (July 2018)
18                 This investigation began in July 2018. On July 27, 2018, investigators
19 observed a vehicle driven by Griffin THOMPSON depart his residence in Bellingham,
20 Washington, drop his passenger off at a Safeway, located in Arlington, Washington and
21 drive to 9717 99th Avenue Northeast, Arlington, Washington (the WOOLARD
22 residence). Investigators then observed THOMPSON return to the Safeway, pick up his
23 passenger and drive south. Investigators then had THOMPSON’s vehicle stopped by
24 uniformed officers. The driver of the vehicle was positively identified as Griffin
25 THOMPSON, via his Washington driver’s license and the passenger was identified as
26 Mikala MURPHY, via her U.S. passport A narcotics detecting K-9 was deployed to sniff
27 the exterior of the vehicle and gave a positive alert to the odor of narcotics emanating
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 12
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 14 of 62




1 from the vehicle. The vehicle was subsequently searched pursuant to the vehicle
2 exception. During that search, investigators located and seized from underneath the front
3 passenger seat (in an area that could only be accessed from the rear seats) a white box
4 which contained 3 ziploc baggies of light blue colored pills marked “M30.” An open-
5 source internet search indicated that pills marked “M30” are 30 milligram Oxycodone.
6 Oxycodone is a Schedule II narcotic. These pills were sent to the DEA laboratory for
7 testing and the laboratory counted 3,137 pills and indicated that they tested positive for
8 furanyl fentanyl, which is a fentanyl analogue.
9 C.        Execution of Multiple Search Warrants of the WOOLARD Residence in July
            and August 2018
10
                    On July 28, 2018, the Honorable Mary Alice Theiler signed a search
11
     warrant authorizing the search of 9717 99th Avenue Northeast, Arlington, Washington ,
12
     i.e., the residence of WOOLARD, Shawna Marie Bruns (WOOLARD’s wife), and their
13
     minor children. During the execution of the search warrant, investigators found
14
     approximately 10,000 counterfeit Percocet pills located in the office of the main
15
     residence. In this office, there were numerous documents with the name Bradley
16
     WOOLARD. Investigators also seized from office a small container of blue dye, which
17
     investigators suspect could have been used by WOOLARD in the process of pressing
18
     white fentanyl powder and binding materials into counterfeit M30 pills. The pills located
19
     in the office were consistent with the appearance of the pills seized from THOMPSON on
20
     July 27, 2018. These pills were submitted to the DEA laboratory for testing. The
21
     laboratory counted 12,389 pills and indicated that they tested positive for furanyl
22
     fentanyl.
23
                    Investigators also found approximately $400,000 in cash located in two
24
     safes, one in the office and one in the master bedroom closet. Items of dominion and
25
     control with WOOLARD’s name were found in the office and master bedroom.
26
                    During the July 28 search of the WOOLARD residence, investigators
27
     seized two shipping labels from the trash in the office. One shipping label had the sender
28                                                                            UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 13
                                                                             700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 15 of 62




 1 and recipient removed but described the contents as “Lab supplies” with a weight of 0.1
 2 kilograms, a value of $5.00 and goods’ origin of “CN”. A second shipping label was
 3 largely intact and also listed the contents as “Lab supplies” with the same weight, value
 4 and goods’ origin. This shipping label showed “Danette Skelton” and “32326 Mountain
 5 Loop Hyway, Granite Falls WA USA 98252” as the “ship to” information and the “from”
 6 information listed “Wuzong Hui” and “China 61 Jianning Road No. 3 Building 1502
 7 Room GulouQu, Nanjing Jiangsu 210000.” Additionally, the shipping labels listed
 8 tracking number LS508043116CN. According to the USPS website, this package was
 9 delivered to the Granite Falls address on January 29, 2018.
10                 During August 2018, multiple additional search warrants were executed at
11 the WOOLARD residence. As a result of these searches, investigators seized
12 approximately $1.1 million in cash from the residence and shops/outbuildings in total.
13 Some of that cash was found in plastic, waterproof containers as depicted below and in
14 Attachment B. Investigators observed approximately five containers in total, three of
15 which contained U.S. currency. Investigators observed that some of the containers were
16 numbered; investigators found boxes numbered five, six and nine, which leaves
17 approximately six numbered containers unaccounted for.
18                 One of the plastic waterproof containers, which contained approximately
19 $100,000, was found in one of WOOLARD’s shops, concealed behind the bottom drawer
20 of a cabinet near the toolboxes. As discussed below, in late January and early February
21 2017, WOOLARD told PELAYO that there was $100,000 concealed in one of his
22 toolboxes and told PELAYO to take that money to SOLE. Investigators believe that the
23 hiding place described by WOOLARD is consistent with the location where investigators
24 found the above-referenced plastic waterproof box containing approximately $100,000.
25                 The following photos depict two of the plastic containers recovered from
26 the WOOLARD residence during the searches. The first photo shows one of the boxes
27
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 14
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 16 of 62




1 that was found full of bundles of money, and the second photo shows one of the
2 numbered boxes, which empty:
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
                    During the searches of the WOOLARD residence, investigators also seized
25
     documents relating to various trusts, assets and real property, including documents that
26
     pertain to SOLE. Some of these documents are discussed in this affidavit.
27
28                                                                           UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 15
                                                                            700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 17 of 62




 1                 For example, during the search of the WOOLARD residence, investigators
 2 located a document with handwritten notes stating as follows:
 3
 4
 5
 6
 7
 8
 9
10
11
12                 On August 16, 2018, the computer and other digital devices present in the

13 WOOLARD residence, including an Apple iPhone and iPad were seized pursuant to a
14 federal search warrant that had been issued by U.S. Magistrate Judge Paula L. McCandlis
15 on August 15, 2018. Searches of WOOLARD’s iPhone and iPad are discussed below.
16              During execution of a federal search warrant at 3208 Shoreline Drive,

17 Camano Island, Washington, on August 16, 2018, investigators noted that a framed
18 plaque in the kitchen stated, “Woolard Family Beach House, Est. 2017.” Investigators
19 also discovered dominion and control documents, for example, fishing licenses issued to
20 WOOLARD, BRUNS, and their children. Investigators also discovered evidence of drug
21 use, including a box containing syringes, foil, and several pills from under a bathroom
22 sink
23 D.      Law Enforcement Intercepts Four Packages from China (August 2018)

24                 As discussed above, the shipping labels found in the WOOLARD residence

25 listed the “from” information as “Wuzong Hui” and “China 61 Jianning Road No. 3
26 Building 1502 Room GulouQu, Nanjing Jiangsu 210000.” Investigators identified two
27 additional parcels that were en route to Western Washington from the same shipper as
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 16
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 18 of 62




 1 listed on packaging materials found in the WOOLARD residence. Both parcels were
 2 intercepted. On August 2, 2018, investigators obtained federal search warrants for the
 3 two additional parcels, one of which was addressed to Sadie BATES at 12118 Hwy 99 #J
 4 402, Everett, Washington, tracking number LY460463148CN, and one of which was
 5 addressed to Adrian BERGSTROM at 200 East Maple St Apt 507, Bellingham USA US
 6 98225, tracking number LY466322829CN. The parcels were searched pursuant to the
 7 warrant, and their contents were submitted to the DEA laboratory for testing. According
 8 to the DEA laboratory, the contents of both parcels tested positive for furanyl fentanyl
 9 and the contents weighed approximately 99.4 grams and 99.6 grams.
10                 Investigators identified two additional parcels that were addressed to the
11 individuals in Western Washington, including an additional parcel addressed to BATES.
12 BATES consented to the search of the parcel addressed to her. Investigators obtained a
13 search warrant for the other parcel, which was addressed to Jessie SIMMONS.
14 According to the DEA laboratory, the contents of both parcels tested positive for furanyl
15 fentanyl and the contents weighed approximately 99.2 grams and 99.6 grams. As part of
16 this investigation, four parcels have been seized from this shipper, all with similar
17 shipping information, that contained a substance which tested positive for furanyl
18 fentanyl.
19                 As discussed below, searches of emails between WOOLARD and “Mary”
20 (one of WOOLARD’s Chinese sources of supply) show that WOOLARD paid “Mary”
21 for the drugs shipped to BATES, BERGSTROM, and SIMMMONS, and that
22 WOOLARD provided these shipping address to “Mary” to send the packages.
23 E.      Review of eBay, PayPal, and CBP Records
24                 Based on a review of documents, records, and interviews of cooperating
25 individuals, investigators believe that WOOLARD obtained multiple pill presses which
26 he used to manufacture counterfeit oxycodone pills containing fentanyl and its analogues.
27
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 17
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 19 of 62




 1 Investigators believe that WOOLARD ordered his first pill press, a TDP-5, in February
 2 2016.
 3                 According to records obtained from eBay, WOOLARD had an eBay
 4 accounts associated with the user ID “wobra.br.kcmtwxi” with the full name of “Brad
 5 Woolard,” the address of 9717 99th Ave NE, Arlington, WA, the phone number of 360-
 6 395-5222 and email address of bradwoolard79@gmail.com. Based in part upon the
 7 name, phone number, and address match, investigators believe this eBay account is
 8 WOOLARD’s. According to the eBay records, on April 18, 2016, WOOLARD, under
 9 his user ID “wobra.br.kcmtwxi,” purchased “the molds “G3722” for tablet press pill press
10 die pill maker TDP-0/1.5/5/6.” According to an internet search, pills marked “G3722”
11 contain Alprazolam which is a schedule IV controlled substance.
12                 WOOLARD also had an eBay account with the user ID “woola-bra” with
13 the full name of “Brad Woolard,” the address of #108 526n west ave, Arlington, WA
14 98223, the phone number of 360-395-5222 and email address of
15 bradwoolard@ymail.com. During the search of the WOOLARD residence, investigators
16 found documents with WOOLARD’s name and this address. For example, on July 28,
17 2018, in the master bedroom closet, investigators found a billing statement for April 2017
18 from Washington State Employment Security Department addressed to “Woolard
19 Contracting LLC,” at “108 526 N West Ave, Arlington, WA 98223.” Also, investigators
20 have obtained records from Arlington Copy Mail & More, located at 526 N West
21 Avenue, Arlington, Washington 98223. According to those records, WOOLARD rented
22 mailbox 108 at this location on or about December 10, 2008. The records include copies
23 of WOOLARD’s passport and Washington driver’s license. Based on the name, phone,
24 and address match, investigators believe this eBay account is WOOLARD’s.
25                 In the shipping address history for WOOLARD’s eBay account with user
26 ID “woola-bra”, one of the shipping address is listed as Keith STRAND at 1443 Lake
27
28                                                                        UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 18
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 20 of 62




 1 Drive, Camano Island, WA 98282, with a phone number of 360-659-5222 (i.e., the
 2 number for WOOLARD’s seized iPhone).
 3                 According to eBay records for WOOLARD’s “woola-bra” account, in
 4 auctions that ran from January 2015 through February and March 2016, WOOLARD
 5 purchased molds for “30M,” “A215,” “K9,” and “X2” for the TDP-0/1.5/5/6 pill presses
 6 for $109, $109, $109 and $119 respectively. As discussed above, the pills seized from
 7 THOMPSON and WOOLARD were marked “M30” and the pills from WOOLARD’s
 8 residence tested positive for fentanyl. According to an internet search, pills marked
 9 “M30,” “A215” and “K9” all contain 30 mg of Oxycodone Hydrochloride, and pills
10 marked “X2” are Xanax, which contains Alprazolam. Based on training and experience,
11 investigators know that pill dies are used in pill presses to compress powders into pill
12 form, often bearing specific markings which indicated what the pills contain. In this
13 investigation, pills were pressed with the “M30” marking. Investigators also frequently
14 seen being distributed in Western Washington and containing fentanyl.
15                 According to eBay records for WOOLARD’s “woola-bra” account, in an
16 auction that ran from September 2014 through September 16, 2016, WOOLARD
17 purchased item number 191324194073, an “automatic single punch tablet press pill
18 making machine maker TDP-5 New,” for $1,619.60. An internet search shows that the
19 TDP-5 is a Desktop Tablet Press manufactured by LFA Tablet presses capable of
20 pressing 5400 pills per hour with a listed weight of 125 kg or approximately 275 pounds.
21                 According to PayPal records, WOOLARD has PayPal accounts in the name
22 Bradley WOOLARD with the email address of bradwoolard79@gmail.com. According
23 to PayPal records, on February 8, 2016, WOOLARD sent a payment of $1,710.80 to
24 Sanven Corporation for the eBay purchase of item ID 191324194073, described as an
25 “automatic single punch tablet press pill making machine maker TDP-5 new,” with a
26 listed shipping address of “Keith Strand, 1443 Lake Dr., Camano Island, WA 98282.”
27
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 19
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 21 of 62




 1                 Additionally, CBP records show that between August 31, 2016 and
 2 March 22, 2017, six parcels entered the United States addressed to STRAND at “1443
 3 Lake Dr., Camano Island, WA” from Wu Zong Hui at “61 Jianning Road No. 3 building
 4 1502 Room” with the cargo listed as “sample” and weight between 0.18 kg and 0.23 kg
 5 and a listed value of $5. As discussed above, investigators seized parcels addressed to
 6 BATES and BERGSTROM, from the same shipper with similar shipping information,
 7 and the contents of these packages tested positive for a fentanyl analogue.
 8                 Investigators have reviewed records showing that Keith STRAND had
 9 multiple PayPal accounts under his own name. The PayPal records show that on
10 September 20, 2016, STRAND, using his PayPal account ending *3926, purchased a
11 “TDP-5 Tablet Press Compression Force Circular Shaped Single Punch Hot” from
12 Sanven Corp., for $1,599.90, which was purchased over eBay.
13                 Based upon messages between WOOLARD and STRAND obtained by
14 search warrant, investigators believe that STRAND received a ZP 7 pill press for
15 WOOLARD in November 2016. According to U.S. Customs and Border Protection’s
16 records, a parcel entered the United States addressed to STRAND at “1443 Lake Dr.,
17 Camano Island, WA” from Shanghai Chengxiang Machinery in China with an arrival
18 date listed as November 11, 2016. The description of the cargo was “machinery for
19 candy press” and the weight was listed at 716 pounds.
20                 Investigators have also reviewed emails between WOOLARD (using his
21 email address bradwoolard79@gmail.com) and an individual believed to be in China that
22 in late October 2016, indicating that WOOLARD was seeking to obtain pill dies suitable
23 for use in a ZP 7 pill press. In an email with the subject, “Picture for zp7 dies,”
24 WOOLARD sent a mechanical drawing, and in the emails that followed, WOOLARD
25 confirmed that he wanted M30 and Xanax molds. He was subsequently sent an invoice
26 from this individual in the amount of $2,064.
27
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 20
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 22 of 62




 1                 Additionally, eBay records show that codefendant Robert TABARES won
 2 an auction for a ZP 9 Rotary Table Press Machine on June 6, 2018.
 3                 Based on the information set forth herein, to include these CBP, eBay and
 4 Paypal records, investigators believe that WOOLARD purchased his first pill press and
 5 pill press dies in early 2016. Additionally, investigators believe that WOOLARD used
 6 this pill press, and subsequently acquired pill presses, to manufacture fentanyl-laced,
 7 counterfeit Oxycodone pills which he distributed.
 8 F.      Interview of a Cooperating Defendant in September 2019
 9                 In September 2019, investigators interviewed a cooperating defendant (CD)
10 who provided information about the drug trafficking activities of WOOLARD, MANTIE,
11 PELAYO and others. At that time, the CD had been indicted by a federal grand jury for
12 Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1),
13 841(b)(1)(A) and 846, Conspiracy to Commit Money Laundering, in violation of 18
14 U.S.C. § 1956, and various other drug trafficking counts. The CD subsequently pleaded
15 guilty and is pending sentencing. The CD is cooperating for judicial consideration in
16 his/her sentencing. According to NCIC, the CD has no other criminal history other the
17 current charges.
18                 The CD told investigators that WOOLARD was obtaining fentanyl from
19 China and that he was communicating with those sources of supply via email. The CD
20 also stated that WOOLARD was paying his Chinese sources of supply via Bitcoin and
21 Western Union. The CD told investigators that WOOLARD was using pill presses to
22 press the fentanyl into counterfeit “M30” pills. The CD told investigators that
23 WOOLARD had purchased three pill presses, the first two were used by WOOLARD at
24 his residence and the third was used by WOOLARD and PELAYO at another residence
25 on Russian Road in Granite Falls Washington. The CD stated that after the search
26 warrant at WOOLARD’s residence, WOOLARD had the pill press destroyed. The CD
27
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 21
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 23 of 62




 1 stated that WOOLARD started pressing pills in 2015 and continued until the time that his
 2 house was searched.
 3                 The CD was asked about WOOLARD’s redistributors, including MANTIE
 4 and PELAYO. The CD was shown a Washington driver’s license photograph of
 5 MANTIE, which the CD positively identified. The CD stated that MANTIE was
 6 WOOLARD’s main redistributor of pills. The CD stated that they were told by
 7 WOOLARD that in 2015 MANTIE was initially bringing $25,000 every other week in
 8 drug proceeds to WOOLARD and that that amount increased to approximately $50,000
 9 every other week. The CD stated that the most that they had heard that MANTIE brought
10 WOOLARD was $95,000 at one time. The CD stated that this was shortly before the
11 search of WOOLARD’s residence.
12                 The CD stated that PELAYO was also distributing pills for WOOLARD
13 and that PELAYO was initially paying WOOLARD $10,000 in drug proceeds. The CD
14 stated that in mid-2017 PELAYO began pressing pills for WOOLARD and that
15 WOOLARD’s pill press was moved to a property on Russian Road. (Note: according to
16 records obtained from Snohomish PUD, PELAYO called Snohomish PUD, from phone
17 number 425-404-1227, and indicated that he was the owner of 18222 Russian Road,
18 Arlington Washington and asked for various changes to the utilities at the property.)
19                 During the interview of the CD, the CD stated that the CD had brought cash
20 to SOLE a couple of times at the Target Location when requested to do so by
21 WOOLARD. Based on discussions with WOOLARD, the CD understood that that the
22 cash was for mortgage payments that WOOLARD owed SOLE. The CD estimated the
23 cash payments to be $2,000 cash each time the CD brought cash to SOLE.
24 G.      Search of iPad seized from the WOOLARD Residence
25                 During one of the searches of the WOOLARD residence, investigators
26 seized an iPad. The search warrant signed by US Magistrate Judge Paula L. McCandlis
27 on October 5, 2018, also authorized the search of this device. The “Owner Name” is
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 22
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 24 of 62




 1 listed as “Brad’s iPad” and the associated Apple ID is bradwoolard@ymail.com.
 2 Records obtained from Apple show that this is WOOLARD’s Apple ID. Investigators
 3 located numerous photos stored in this device which depict WOOLARD and BRUNS.
 4                 Investigators reviewed iMessages between bradwoolard@ymail.com and 1-
 5 425-404-1227, which is saved under the contact name “Tonny.” At the time of the
 6 execution of a search warrant at Anthony PELAYO’s residence in May 2019,
 7 investigators detained PELAYO at a nearby businesses and seized a cellphone from his
 8 pocket which was assigned 425-404-1227.
 9                 Based on text messages and other information obtained during this
10 investigation, investigators believe that PELAYO and WOOLARD worked together to
11 press and distribute the fentanyl-laced (and furanyl-fentanyl-laced) counterfeit oxycodone
12 pills. For example, on January 29, 2017 WOOLARD and PELAYO exchanged the
13 following messages:
14
15         WOOLARD: “U should run enuf to get by til I’m back before u move it. Might
16         need my adjustments after the ride.”
17          PELAYO: “Ya that is my plan I’m gonna run that whole bucket at least then c
18         where I’m at.”
19         PELAYO: “Tim never hit me up dude said he will swap that 30 tomo”
20         WOOLARD: “Might be a day or two. U know how it goes”
21         WOOLARD: “But thank you.”
22         WOOLARD: “This will be a good thing for us. Safe to only I know where and I’m
23         as solid as a rock.”
24         WOOLARD: “I just made a offer on a beach house. Our family’s can have fun this
25         summer and for a long time.”
26          PELAYO: “O ya I’m gonna save every penny to ya this is gonna b hella good I’m
27         gonna b working this week on cleaning some shit out and all that good stuff”
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 23
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 25 of 62




 1         WOOLARD: “Good deal. Please toss the old presses out for me”
 2         WOOLARD: “Keith will help. I’ll send his #”
 3         PELAYO: “Ok would you mind if I take them apart so I could just put them in
 4         different bags”
 5         WOOLARD: “Not at all use my tools whatever u need”
 6         PELAYO: “Ok cool that will be lighter when I toss it.”
 7                 Based on the ongoing conversation, the ongoing investigation, and my
 8 training and experience I believe, in this conversation, that PELAYO and WOOLARD
 9 were discussing PELAYO pressing a large quantity of pills before WOOLARD left town;
10 that WOOLARD asked PELAYO to dispose of some old pill presses for WOOLARD;
11 and that Keith STRAND would help PELAYO do so. When WOOLARD refered to
12 putting an offer on a beach house, I believe that WOOLARD was likely referring to the
13 property located at 3208 Shoreline Drive, Camano Island. WOOLARD’s purchase of
14 this property is discussed in greater detail below.
15                 In late January and early February 2017, WOOLARD and PELAYO had
16 the following exchange
17         WOOLARD                “Good deal. I need you to take money to Andy tomo please”
18         WOOLARD                “If you go past my tool box. Not the first set of drawers but
19                                he second. Behind the bottom one 100k.”
20                 WOOLARD then sent a file title “Andy.vcf” to PELAYO. This file is a
21 contact card for a phone number 425-422-3201 saved under the name. As discussed
22 herein, this phone is subscribed to SOLE’s business, Superior Sole Welding &
23 Fabrication Inc., and SOLE is believed to be the user of this phone.
24                 The conversation between PELAYO and WOOLARD continued:
25         PELAYO                   “O and I have that that 2 grand I still owe u to u want me to
26                                  put it somewhere or give it to Shawna”
27
28                                                                             UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 24
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 26 of 62




1          WOOLARD                  “Don't tell him where I am. He probably knows he is not a
2                                   fool. Keep the 2g for the hassle bro.”
3          PELAYO                   “Ya I don't tell peoples business bro ur in az as far as I kno
4                                   on vaca”
5          WOOLARD                  “Cool.”
6          PELAYO                   “Is he still at his shop by the police department”
7          WOOLARD                  “Yup sole welding. He just got a new hip so call first.”
8          PELAYO                   “O damn ya I'll call him first”
9          PELAYO                   “Just handle the thing with Andy”
10         WOOLARD                  “Cool.”
11         WOOLARD                  “Take the money to Andy.”
12         WOOLARD                  “Please”
13         PELAYO                   “What money”
14         WOOLARD                  “Tim didn't call??”
15         WOOLARD                  “He will”
16         PELAYO                   “No he hasn't but I brought that money to Andy yesterday”
17         WOOLARD                  “Cool”
18         PELAYO                   “And dude said he has 40 to swap he said he wanted to do it
19                                  before Monday or he will have to give it to his guy I told him
20                                  it should happen before then”
21         WOOLARD                  “It will”
22         PELAYO                   “Ya for sure”
23         PELAYO                   “Got that from t 55.2 imma swap and put it away”
24         WOOLARD                  “Swap and give to Andy.”
25         PELAYO                   “Ok”
26         WOOLARD                  “Thank you”
27         PELAYO                   “Andy handled”
28                                                                              UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 25
                                                                               700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 27 of 62




 1         WOOLARD                  “Thank you.”
 2
 3                 In the conversation above, investigators believe that WOOLARD directed
 4 PELAYO to retrieve U.S. currency in the amount of $100,000, which WOOLARD had
 5 concealed at the WOOLARD residence, and take it to SOLE at his shop, Sole Welding
 6 (the Target Location). As noted above, the location that WOOLARD described to
 7 PELAYO to find $100,000 is consistent with the location where investigators located a
 8 plastic container containing $100,000. Additionally, according to Mapquest, the Target
 9 Location is 0.3 miles away and a one-minute drive from the Marysville Police
10 Department, providing further evidence that WOOLARD wanted PELAYO to take his
11 cash drug proceeds to SOLE at the Target Location. During the discussion with
12 WOOOLARD, PELAYO confirmed that he brought the money to SOLE.
13                 PELAYO then told WOOLARD that “T,” whom investigators believe to be
14 Tim MANTIE, provided PELAYO with $55,200, which WOOLARD instructed
15 PELAYO to swap from small bills to large pills and then provide to SOLE. Investigators
16 believe that this cash -- the $100,000 concealed at the WOOLARD residence as well as
17 the $55,200 provided by MANTIE – constituted drug proceeds WOOLARD, PELAYO
18 and MANTIE generated from the sale of counterfeit oxycodone pills.
19                 Investigators do not know if PELAYO brought WOOLARD’s cash to
20 SOLE in one of the plastic waterproof boxes. However, the fact that there appear to be
21 six numbered, plastic waterproof boxes that are unaccounted for suggests that PELAYO
22 may have done so. If so, the presence of a plastic waterproof box at the Target Location
23 would be constitute valuable evidence of WOOLARD’s drug trafficking as well as
24 WOOLARD’s and SOLE’s money laundering.
25                 In reviewing PELAYO’s stored communications (obtained via court
26 authorized search warrants), investigators did not locate any messages between PELAYO
27 and SOLE. However, a review of toll records shows that PELAYO contacted SOLE on
28                                                                       UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 26
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 28 of 62




 1 425-422-3201 once on January 31, 2017 and once on February 2, 2017. The timing of
 2 these contacts is consistent with the messages between PELAYO and WOOLARD
 3 discussed above.
 4 H.      Search Warrants on Google and Microsoft
 5                 On March 26, 2019, US Magistrate Judge Paula L. McCandlis authorized a
 6 search warrant for the Google accounts, broncosmith69@gmail.com and
 7 bradwoolard79@gmail.com, both believed to be used by WOOLARD and a search
 8 warrant for the Microsoft account, greenchem201609@hotmail.com, believed to be used
 9 by one of WOOLARD’s China-based fentanyl sources of supply. On April 17, 2019,
10 investigators received data from Microsoft in response to the court authorized search
11 warrant.
12                 Investigators located over 100 emails between WOOLARD and “Mary” in
13 which they discuss the purchase of fentanyl by WOOLARD. According to these emails,
14 WOOLARD made multiple orders of fentanyl from “Mary” which were shipped to
15 WOOLARD and PELAYO’s associates in multiple packages weighing approximately
16 100 to 200 grams. These emails culminated in June and July 2018 with WOOLARD
17 attempting to obtain seven kilograms of fentanyl from “Mary” for shipment into the
18 United States. A small selection of those emails is discussed below.
19                 In an email dated April 5, 2016, which was forwarded from
20 bradwoolard79@gmail.com to broncosmith69@gmail.com. This email contains a string
21 of emails between WOOLARD and mary-ytchem@hotmail.com, which investigators
22 believe to be used by WOOLARD’s China based source of supply, “Mary.” In the
23 quoted portion of the message, on April 27, 2016, “Mary” wrote, “How about pure
24 fentanyl-Hcl white powder pls? It’s stronger than U47700 and Fu-F.” WOOLARD wrote
25 back, “I just got some of that. It seams to be the best product. I am interested in that.”
26 “Mary” replied, “fentanyl (we call “unit 1” for safe): USD180 for 10g, USD550 for 50g,
27
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 27
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 29 of 62




 1 USD1000 for 100g, USD2400 for 260g, including the shipping fee, white crystalline
 2 powder, purity:99%.” WOOLARD replied, “I need to sample unit 1.”
 3                 In other email communications, on June 6, 2018, “Mary” wrote, “I have
 4 checked with lab again about unit 1, lab said, this time, they will make about 7kg, do you
 5 need all pls??? pls confirm all the quantity that you need and reply me asap.”
 6 WOOLARD replied, “I will but it all. Yes 7kg 140k.” “Mary” asked WOOLARD, “OK,
 7 if you are sure and confirm, I will ask lab to make it asap. Do you still need 100 g unit b
 8 pls??” WOOLARD replied, “I confirm I have the cash ready for unit 1. How long will it
 9 take? Do I need unit b to fill orders while I wait??” “Mary” replied, “Need about 15 days
10 to make this batch of unit 1. Order unit B or not, depend on you. Another very very
11 important thing is: Hope you can prepare enough and different shipping addresses. If we
12 send unit 1 to one address frequently, both of us are not safe. pls understand.” Based on
13 the emails discussed below, investigators believe that in these emails, WOOLARD
14 ordered seven kilograms of fentanyl from “Mary,” although subsequent emails indicate
15 that WOOLARD and “Mary” agreed that two kilograms would be, and were, shipped
16 from this particular order.
17                 In an email dated June 27, 2018, WOOLARD sent “Please send three
18 packages to each a week or more apart” to “Mary” with the following attachment.
19
20
21
22
23
24
25
26
27
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 28
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 30 of 62




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21                 On July 17, 2018, “Mary” sent an email with a subject of “Unit One” to
22   WOOLARD. This message was a reply to a previous string of messages between the
23   same two email accounts. The body of the email contained the follow list:
24                 The 1st 100g tracking: LY422564353CN. (to Cheron Inglis)(labled [sic]
25                 BS621)
26                 The 2nd 100g tracking: LY422564248CN. (to Cheryl Inglis)(labled BS623)
27
28                                                                         UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 29
                                                                          700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 31 of 62




 1                 The 3rd 100g tracking: LY422564203CN. (to Raymond Jones)(labled
 2                 BS626)
 3                 The 4th 100g tracking: LY428523365CN. (to Sadie Bates)(labled BS630)
 4                 The 5th 100g tracking: LY433444541CN. (to Adrian Bergstrom)(labled
 5                 704)
 6                 The 6th 100g tracking: LY433444524CN. (to Ed Banto)(labled 707)
 7                 The 7th 100g tracking: LY437968898CN. (to Raymond Jones)(labled 710)
 8                 The 8th 100g tracking: LY437968867CN. (to Cheron Inglis)(labled 713)
 9                 The 9th 100g tracking: EA363078747CN. (to Jessie Simmons)(labled 702)
10                 The 10th 100g tracking: LY460463148CN. (to Sadie Bates)(labled 716)
11                 Law enforcement intercepted and seized the 10th parcel on the list with
12 tracking number LY460463148CN, addressed to Sadie BATES. The contents of this
13 parcel were tested at the DEA laboratory, with a positive result for furanyl fentanyl and a
14 net weight of approximately 99 grams.
15                 Based on a review of other emails between WOOLARD and “Mary,”
16 investigators believe that WOOLARD was ordering 100 and 500 grams of fentanyl from
17 “Mary” at a time and “Mary” typically shipped the fentanyl in packages weighing 100 to
18 125 grams. Further, the emails between WOOLARD and “Mary” show that WOOLARD
19 started ordering fentanyl from her in 2016 and had repeatedly ordered from her
20 continuing through the seizures of the four parcels referenced above. The “recipe”
21 provided by WOOLARD to PELAYO, found in their stored communications, states that
22 2.5 grams of fentanyl is used to make 12,000 pills. Based upon this, investigators
23 extrapolate that each 100-gram package of fentanyl could be used to make approximately
24 480,000 pills. The investigation revealed that WOOLARD’s wholesale price ranged
25 from $5 to $12 per pill. Based on a wholesale sale price of $5 per pill, WOOLARD,
26 PELAYO, MANTIE and their associates could have made $2.4 million per each
27
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 30
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 32 of 62




 1 100-gram package. Further, with a street price of up to $30 per pill, each 100-gram
 2 package of fentanyl could have generated $14.4 million worth of drug proceeds.
 3 I.        Stored Communications Between WOOLARD and SOLE
 4                    In early 2019, investigators obtained court authorization to search Apple
 5 iCloud accounts belonging to WOOLARD, PELAYO and others. In the iCloud account
 6 associated with WOOLARD’s Apple ID (bradwoolard@ymail.com), investigators
 7 identified messages between WOOLARD and “Andy,” who was using phone number
 8 425-422-3201. As discussed above, this phone number is subscribed to SOLE’s business
 9 (“Superior Sole Welding and Fabr”), at a PO Box rented by SOLE’s wife, and
10 investigators believe SOLE was the user of this phone. In this section, I discuss some of
11 the messages between WOOLARD and SOLE, which I believe indicate that SOLE
12 knowingly worked with WOOLARD to launder WOOLARD’s cash drug proceeds. I
13 also discuss some additional messages between WOOLARD and PELAYO referring to
14 “Andy,” whom I believe is SOLE.
15           1.       WOOLARD tells SOLE that His Die Broke
16                    On September 22, 2016, WOOLARD sent a message to SOLE which said,
17 “Money for u tomo. My machine crashed. The die broke it is totaled. I ordered new but
18 I’ll b down for a week.” 5 Investigators believe that WOOLARD was telling SOLE that
19 he would have money ready to give to SOLE on the following day. Additionally, as
20 discussed above, investigators believe that WOOLARD purchased a pill press and pill
21 press dies to manufacture counterfeit oxycodone pills containing fentanyl. As such
22 investigators believe that in this message, WOOLARD told SOLE that WOOLARD’s pill
23 press die had broken and that he would not be able to press counterfeit oxycodone pills
24 for at least one week. As SOLE apparently had no follow up questions for WOOLARD
25
26
     5
       Consistent with this, on September 23, 2016, WOOLARD, using his bradwoolard79@gmail.com email, emailed an
27   individual from whom he had previously purchased dies, writing in part, “My M 30 die just broke and I'm desperate
     if I send the broken die to you can you make me a new one immediately??”
28                                                                                             UNITED STATES ATTORNEY
       AFFIDAVIT OF SPECIAL AGENT CHENG - 31
                                                                                              700 STEWART STREET, SUITE 5220
       USAO #2020R01243
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 33 of 62




 1 to clarify what WOOLARD was writing about, it appears that SOLE understood what
 2 WOOLARD was referring to.
 3                    The belief that WOOLARD was discussing a broken pill press die with
 4 SOLE is corroborated by messages between WOOLARD and 425-320-7547, a phone
 5 believed to be used by STRAND, 6 in October 2016. On October 13, 2016, WOOLARD
 6 wrote to STRAND, “I need your email address bro” and STRAND replied, “How come?”
 7 WOOLARD then said, “Machine broke. Warrant” and “I told them I ordered it thru a
 8 shipping agent. They just need to find the order.” Investigators believe that in these
 9 messages WOOLARD and STRAND were discussing one of the pill presses purchased in
10 February or September 2016, discussed in the PayPal records above. Investigators
11 believe that WOOLARD told STRAND that this pill press broke and WOOLARD was
12 attempting to get it replaced via a warranty claim. Investigators believe that the
13 “machine” discussed with STRAND and SOLE is the same pill press.
14           2.       WOOLARD and SOLE Discuss WOOLARD’s Mortgage
15                    I have reviewed law enforcement reports summarizing a review of real
16 estate records regarding WOOLARD’s purchase of the WOOLARD residence (9717 99th
17 Ave Ne, Arlington, WA 98223) from SOLE. According to records obtained from
18 Snohomish County, the real property located at 9717 99th Ave Ne, Arlington, WA
19 98223, APN# 30061800301300 (the WOOLARD residence) was constructed in 1994.
20 Pursuant to a Statutory Warranty Deed dated January 13, 2010, and recorded in
21 Snohomish County, Washington on January 20, 2010, Instrument # 201001200302,
22 J. Andrew SOLE and Rita Isabelle SOLE, husband and wife, conveyed this property to
23 “Land Use LLC,” a Washington Limited Liability Company. Pursuant to a Real Estate
24 Excise Tax Affidavit dated January 13, 2010, and recorded in Snohomish County
25
26
     6
      According to Western Union records, Keith STRAND sent two money orders to China in March 2017. For those
27   money orders, STRAND provided a phone number 425-320-7547, the same number that WOOLARD was
     messaging and was saved in WOOLARD’s contact list as “Keith”
28                                                                                        UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 32
                                                                                         700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 34 of 62




 1 Washington on February 2, 2010, Instrument # 201002027037, J Andrew SOLE and Rita
 2 Isabelle SOLE, husband and wife, sold the WOOLARD residence to Land Use LLC,
 3 listing a gross selling price of $519,000.00, and paid an excise tax in the amount of
 4 $9,243.20. Pursuant to a Certificate of Formation, filed with the Washington Secretary of
 5 State on December 23, 2009, Land Use LLC's sole member was Bradley P. WOOLARD.
 6 Pursuant to a Deed of Trust dated January 13, 2010, and recorded in Snohomish County
 7 Washington on January 20, 2010, Instrument # 201001200303, Land Use LLC,
 8 encumbered the WOOLARD residence with a loan in the amount of $467,000.00, with
 9 lender listed as J Andrew SOLE and Rita Isabelle SOLE, husband and wife. Pursuant to
10 a Quit Claim Deed dated July 19, 2017, and recorded in Snohomish County Washington
11 on July 24, 2017, Instrument # 201707240186, Land Use LLC, a dissolved Washington
12 Limited Liability Company, conveyed and quick claimed their interests in the
13 WOOLARD residence to Bradley P. WOOLARD, a single man. Pursuant to a Real
14 Estate Excise Tax Affidavit dated July 19, 2017, and recorded in Snohomish County
15 Washington on July 24, 2017, Instrument # 20170724009 conveyed the WOOLARD
16 residence to Bradley P. WOOLARD and paid an excise tax in the amount of $10.00.
17                   According to the Snohomish County Assessor’s website, in July 2019, 9717
18 99th Ave Ne, Arlington, Washington was transferred to S4F LLC and was transferred
19 again in October 2019 to an individual who is believed to be unrelated to this
20 investigation.
21                   In light of the above, I believe that in the following messages, WOOLARD
22 and SOLE were discussing how much money WOOLARD owed SOLE on the
23 WOOLARD residence. Specifically, in December 2016 and January 2017, WOOLARD
24 and SOLE exchanged the following messages. 7
25            WOOLARD             “Can u get me a total on my balance for the house”
26
27   7
      Multiple messages between WOOLARD and SOLE in this time frame that appear unrelated to this conversation
     are not included in this affidavit.
28                                                                                      UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 33
                                                                                       700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
                 Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 35 of 62




 1                                 “just a reminder on balance I wanna play u off this mo or next
 2                                 depending on amount.”
 3              SOLE               “She will have tonight”
 4              WOOLARD            “Cool thank you. I’m going to add a new master bed and bath
 5                                 next mo but wanna pay it off first. We hate the master
 6                                 bathroom so I’ll build a new 5 piece bath with fireplace. It will
 7                                 b dope.”
 8              SOLE               “135,017.26 lmao.”
 9              WOOLARD            “Darn. I thought it was a Lil less. I’ll get it paid in the next 90
10                                 days.”
11              WOOLARD            “U got the pkg?? 100k. I’ll have the 35 to u in a few days.”
12
13                     In these messages, investigators believe that SOLE told WOOLARD that
14 WOOLARD owed SOLE $135,017.26 on a loan for one of WOOLARD’s properties,
15 suspected of being the WOOLARD residence. Investigators believe that when
16 WOOLARD asked SOLE if he got the package with $100,000 in it, WOOLARD was
17 confirming that SOLE had received the money that PELAYO had taken to SOLE at
18 WOOLARD’s request.
19         Investigators suspect that WOOLARD provided SOLE with cash relating to
20 payments for the purchase of the WOOLARD residence (and, likely other properties as
21 well). 8 Records maintained by SOLE tending to show WOOLARD’s manner and
22 amount of payments to would constitute evidence of WOOLARD’s drug trafficking and
23 WOOLARD’s and SOLE’s money laundering.
24
25
26
     8
       Review of WOOLARD’s known bank records show that WOOLARD wrote two checks payable to SOLE, $4,700
27   in June of 2015 for “rent” and $8,100 in October of 2015 for “mort”.
28                                                                                  UNITED STATES ATTORNEY
         AFFIDAVIT OF SPECIAL AGENT CHENG - 34
                                                                                   700 STEWART STREET, SUITE 5220
         USAO #2020R01243
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 36 of 62




1            3.      WOOLARD and SOLE Discuss Purchasing a Property on Shoreline
                     Drive
2
                     In January and February 2017, WOOLARD and SOLE exchanged
3
     messages discussing the purchase of a property in Shoreline Drive on Camano Island
4
     Washington. These messages are discussed below. 9
5
              WOOLARD “There is a beach house I wanna buy r u interested in buying it
6
                                and selling it to me on a contract?? I have the cash but cannot
7
                                show up at escrow with it lol”
8
              WOOLARD “Txt me your email”
9
              SOLE              “snowoff@aol.com”
10
              WOOLARD “In your email box”
11
              WOOLARD “There’s multiple listings so obviously look at the one on
12
                                Shoreline Drive for 299,000.”
13
              SOLE              “Things to figure out Purchase price $275 ish How long will I
14
                                carry this note What kind of payments each month will be made.”
15
              WOOLARD “less then a year.”
16
              WOOLARD “I need a letter or bank statement for beach purchase. It will be
17
                                bought and I trust with you as the trust owner and me as the
18
                                trustee and then we will change it over to me as the sole owner
19
                                after it’s paid off.”
20
              SOLE              “The letter would be from me …… What’s it supposed to say or
21
                                back letter stating I have X amount of money????”
22
              SOLE              “Off is going to be 275k After paying off the house what would
23
                                u put down on the beach house and what return would I get for
24
                                taking cash”
25
26
27   9
      Multiple messages between WOOLARD and SOLE that appear unrelated to the purchase of the property on
     Shoreline Drive are not included in this affidavit.
28                                                                                      UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 35
                                                                                       700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                            SEATTLE, WASHINGTON 98101
                                                                                                  (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 37 of 62




 1          WOOLARD “I’ll give you 10%???? Is that cool. I’ll put 3k Ernest money
 2                           then 25k down you put up 247 get 10% in less then a year”
 3          WOOLARD “I might be more like 6mo”
 4          WOOLARD “they accepted 275”
 5          SOLE             “total interest cost to you is 24,700 ??”
 6          WOOLARD “Yup”
 7          WOOLARD “I think that is super good money for your end. How do you
 8                           feel??”
 9          WOOLARD “it’s double bank money”
10          WOOLARD “all 100$ bills no small shit”
11          SOLE             “talking with wife”
12          SOLE             “but probably”
13          SOLE             “yes”
14          WOOLARD “I need you to sign the trust docs tye gave you. Need to use u as
15                           grantor and trustee and put in the date and then give me an
16                           address that the escrow instructions can be sent to do you what to
17                           go to your house or to your office? I need to get that from so I
18                           can deliver it to escrow they need a few days to go over it thank
19                           you.”
20
21                 Based on these messages, investigators believe that WOOLARD was
22 purchasing the Shoreline Drive property through SOLE because WOOLARD had a
23 significant amount of cash that he could not legitimately document the source of. As
24 such, WOOLARD needed SOLE to purchase the property using SOLE’s legitimately
25 derived money so that WOOLARD could make payments to SOLE using WOOLARD’s
26
27
28                                                                            UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 36
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 38 of 62




 1 cash drug proceeds, which was hundred-dollar bills, not small denomination bills. 10 Of
 2 note, SOLE understood not only that WOOLARD would pay SOLE in cash, but SOLE
 3 also inquired what rate of return SOLE would receive for taking WOOLARD’s cash.
 4 WOOLARD told SOLE it would be “double bank money.”
 5                    During the search of WOOLARD’s residence in Arlington, investigators
 6 found a Declaration of Trust. This document established Trust 040 with J. Andrew
 7 SOLE as the Trustor and Trustee. This document lists a mailing address for J. Andrew
 8 SOLE of PO Box 1589, Marysville, Washington 98270. As discussed above, this address
 9 is used by SOLE in multiple business registrations and is the address listed on his phone
10 subscriber record. The listed beneficiary is Bradley P WOOLARD with a 100% interest.
11 This document placed Lots 4 and 4A, Plat of Tyee Beach, Division No. 1, according to
12 the plat thereof recorded in Volume 3 of Plats, page 48, records of Island County,
13 Washington, which is situated in the County of Island, State of Washington, under the
14 control of Trust 040. According to a search of the Island County Assessor’s Office’s
15 website this parcel has the address 3208 Shoreline Drive, Camano Island, Washington
16 and was purchased by “Trust 040” on March 16, 2017. As of April 13, 2021, Trust 040 is
17 still the owner of this property. Investigators believe that 3208 Shoreline Drive is the
18 property discussed by WOOLARD and SOLE in the messages detailed above and in
19 numerous messages with MANTIE, BRUNS, PELAYO, STRAND and others.
20                    Investigators believe that WOOLARD convinced SOLE to purchase the
21 property on Shoreline Drive on Camano Island on WOOLARD’s behalf, under Trust 040,
22 because WOOLARD had a large quantity of illegitimately obtained cash that he could
23 not document the source of. Hence, WOOLARD utilized SOLE to purchase the property
24 in the name of “Trust 040,” and paid the cash to SOLE.
25
26
     10
       On a later occasion, on October 26, 2017, WOOLARD messaged SOLE, “I got money for you.” SOLE replied, “I
27   am here.” WOOLARD replied, “U are here. I got like 15 large and 15 in 20s want me to wait to swap it or u take it
     now??” SOLE replied, “Don’t care what ever u want to do.” WOOLARD replied, “See u in a bit.”
28                                                                                          UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 37
                                                                                           700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 39 of 62




 1                 I have reviewed a law enforcement report discussing documents from
 2 Premier Title of Island County, in reference to the purchase of 3208 Shoreline Drive,
 3 Camano Island, WA 98282, by Trust 040. The report indicates that two cashier's checks
 4 were used to fund the escrow account, namely, Heritage Bank, Olympia Washington,
 5 Check # 125093, dated February 14, 2017, for $3,000.00, remitter J A. SOLE, and
 6 Heritage Bank, Olympia Washington, Check # 127742, dated March 14, 2017, for
 7 $276,602.95, remitter J A. SOLE. According to the Disbursement Worksheet there was a
 8 $3,000.00 dollar adjustment to the $276,602.95 making the total funding from both
 9 deposits $276,602.95. Records obtained from Heritage Bank NW show that SOLE
10 purchased cashier’s check #127742 using funds in his Heritage Bank NW account ending
11 *4377.
12          4.     SOLE Provides WOOLARD with Pay Stubs (2017)
13                 Investigators obtained records for a Capitol One loan for WOOLARD’s
14 2017 GMC Sierra. The records show that on March 3, 2017, Bradley Woolard purchased
15 a 2017 GMC Sierra 2500 from Northwest Chevrolet of Bellingham for $76,171.26.
16 Woolard traded in a 2009 Z6R Yama and 2010 Ford F0150, made a $30,000 down
17 payment, and financed the remaining amount with Capital One Auto Finance. Wells
18 Fargo Bank records show that WOOLARD and BRUNS had a joint account at Wells
19 Fargo (account ending *3725). Review of those records show that WOOLARD paid the
20 following funds to NW Chevrolet from this joint bank account:
21   Date                     Item               Amount                Account
22   3/6/2017                 Check 1001         $10,500               WF *3725

23   3/9/2017                 Check 1002         $10,000               WF *3725

24   3/9/2017                 Debit              $5,000                WF *3725

25   3/24/2017                Returned debit     ($5,000)              WF *3725

26
27
28                                                                        UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 38
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 40 of 62




 1                    On the credit application provided by Capital One, WOOLARD’s
 2 employment is stated to be a full-time welder at Sole Welding, 11 tel. 425-422-3201, for
 3 three months, with a previous employer of Woolard Contracting. WOOLARD’s stated
 4 monthly income was $5,000 and his residence is stated to be owned outright. Payments to
 5 Capital One were made from WOOLARD and BRUNS’ Wells Fargo checking account
 6 ***3725.
 7                    Review of WOOLARD’s Wells Fargo Bank records show WOOLARD
 8 received three checks from “Soca Inc dba Soca Distribution” 12 for the pay period
 9 December 2016 through February 2017. Despite the paychecks purportedly representing
10 three months of payroll, the checks were sequentially numbered:
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   11
        Bank records show that Woolard gave Andy Sole two payments: $4,700 in June of 2015 for “rent” and $8,100 in
     October of 2015 for *mort”. Woolard had purchased 9717 99th Avenue NE, Arlington, WA and obtained a loan
27   from the sellers (Sole) in 2010.
     12
        405 172nd St NE #5-177, Arlington, WA.
28                                                                                          UNITED STATES ATTORNEY
       AFFIDAVIT OF SPECIAL AGENT CHENG - 39
                                                                                           700 STEWART STREET, SUITE 5220
       USAO #2020R01243
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 41 of 62




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20                 Review of WOOLARD’s stored communications revealed that in
21 December 2016, WOOLARD and SOLE exchanged a few messages in which SOLE
22 asked WOOLARD for his full name and Social Security Number so that SOLE would be
23 able to add WOOLARD to the payroll of SOLE’s company. Investigators believe that
24 these messages pertain to WOOLARD’s purchase of the GMC Sierra:
25          SOLE             “Yep cool I will get u a w4 to fill out”
26          WOOLARD “Just claim 0 I’ll get a big return when I file”
27          SOLE             “What’s your SS# and full name”
28                                                                       UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 40
                                                                        700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 42 of 62




1             WOOLARD ***-**-**** 13
2                               “Bradley Pete WOOLARD”
3             WOOLARD “I have money for you. Do u have a check for me?”
4
5                    In February 2017, WOOLARD exchanged multiple text messages with the
6 user of 425-750-5151. In those messages, WOOLARD appeared to be discussing his
7 efforts to purchase a truck:
8
9             425-750-5151 “Would you have pay stubs for your income that show you
10                               make the 60k a year for sure because the bank is gonna want to
11                               see them”
12            WOOLARD            “I got pay stubs 5k a month.”
13            425-750-5151 “Okay cool! How long have you been at your address?”
14            WOOLARD            “I been in my house ten years I just paid it off worth 650k.”
15            425-750-5151 “nice!”
16            425-750-5151 “wht the name of your work?”
17            WOOLARD            “Sole welding but they use another name on the checks. I’ll
18                               have to look but say sole welding for now that’s where I go.”
19            425-750-5151 “Ok”
20            WOOLARD            “Soca Inc is what my check stub says I work out of the sole
21                               welding building”
22            425-750-5151 “Okay”
23
              425-750-5151 “The bank want only finance up 30k unless you have someone
24
                                 to co sign the loan with you”
25
26
27
     13
      WOOLARD’s full social security number was provided in the text messages.
28                                                                                UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 41
                                                                                 700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 43 of 62




 1          WOOLARD            “So 30+ 25 is 55 can’t get much new for that. I have more
 2                             money to put down but don’t want the Irs form filed. Maybe I
 3                             pay more on down payment but a day or two later so it’s a
 4                             separate payment”
 5
 6                 The conversation culminated on February 28, 2017 with WOOLARD and
 7 the user of 425-750-5151, with the two individuals agreeing to meet the following day to
 8 work out a deal for the vehicle. Based on my training and experience, I know that the
 9 IRS form that WOOLARD is referring to is a Form 8300 which businesses are required
10 to file for cash transactions in excess of $10,000.
11                 According to a search of the Washington State Secretary of State’s website,
12 SOCA Inc, has a formation date of September 9, 2016, has a listed expiration date of
13 9/30/2017, listed governors of Samantha and Carl Caskey, and listed a street address of
14 8804 78th Drive Northeast, Marysville, Washington.
15                 On March 1, 2017, WOOLARD texted SOLE, “I’m going to trade in my
16 truck so if I could get those stubs in a hr or so that be great.” On March 1, 2017, SOLE
17 sent the following images to WOOLARD.
18
19
20
21
22
23
24
25
26
27
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 42
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 44 of 62




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 43
                                                                 700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 45 of 62




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
                    The above images that SOLE texted to WOOLARD depict what appear to
19
     be pay stubs for WOOLARD for the pay periods of January 1, 2017 through January 31,
20
     2017 and February 1, 2017 and February 28, 2017 in which WOOLARD earned $5,000
21
     per pay period. However, the paystubs do not list an employer on them.
22
                    Investigators obtained records from the Washington State Employment
23
     Security Department for Superior Sole Welding and Fabrication. According to those
24
     records, during the first quarter 2017, January 1, 2017 through March 31, 2017, Superior
25
     Sole Welding & Fabrication listed approximately 40 employees during that pay period
26
     and WOOLARD was not listed as a paid employee. Additionally, these records covered
27
28                                                                         UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 44
                                                                          700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 46 of 62




 1 quarter one 2014 through quarter four 2018 and WOOLARD was not listed as an
 2 employee at any time.
 3                    Investigators obtained records from the Washington State Employment
 4 Security Department for Bradley WOOLARD for the period from January 1, 2015
 5 through November 2, 2018. These records show that WOOLARD had employment from
 6 Apple Equities in the first, second and third quarters 2016. No other employment history
 7 was shown for WOOLARD in these records.
 8                    Investigators also obtained records from the IRS for WOOLARD which
 9 indicated that the IRS has no tax returns filed for Bradley WOOLARD for tax years
10 2015, 2016, 2017 and 2018. Based on a lack of records returned by IRS, investigators
11 believe that WOOLARD did not file federal income taxes for those periods.
12                    The IRS recommends 14 that small business maintain records related to their
13 tax return filings for a period up to seven years depending on specific circumstances.
14 Additionally, the IRS instructs small businesses to “keep employment tax records for at
15 least 4 years after the date that the tax becomes due or is paid, whichever is later.” Per
16 the IRS recommendations and the pay stubs attached above, which indicate that
17 WOOLARD had federal withholdings, Social Security and Medicare withheld from his
18 pay check indicating that WOOLARD’s employer Sole Welding, should still maintain
19 records relating to WOOLARD’s employment at Sole Welding.
20                    Based on this review of these records, investigators believe that the pay
21 stubs provided to WOOLARD by SOLE were fabricated by SOLE to facilitate
22 WOOLARD’s purchase of the GMC pickup truck and to help WOOLARD conceal the
23 illicit source of his money.
24
25
26
27   14
       Based on a review of the IRS website, https://www.irs.gov/businesses/small-businesses-self-employed/how-long-
     should-i-keep-records, on March 25, 2021.
28                                                                                             UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 45
                                                                                              700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 47 of 62




 1         5.      SOLE Asks WOOLARD about Heroin (2018)
 2                 In June 2018, SOLE reached out to WOOLARD with a question about
 3 heroin:
 4           SOLE              “Bro a buddy of mine I believe is on heroin this don’t look like
 5                             pot your thoughts”
 6           SOLE              “Nasty burnt smell not like pot at all.”
 7           WOOLARD           “Not sure maybe resin. People don’t smoke brown like that
 8                             they use tin foil”
 9           SOLE              “He might be getting high by smoking a bit of heroin but my
10                             buddy told me only way to equal 6 to 12 30 oxys is to inject so
11                             he is prob still eating pills”
12
13                 Of note, during a proffer in March 2021, the CD stated that SOLE had
14 previously obtained marijuana from WOOLARD. During the searches of WOOLARD’s
15 residence, investigators found evidence of prior marijuana grows (e.g., equipment
16 associated with growing marijuana) in two outbuildings on the property. Additionally,
17 during searches of emails and messages pursuant to search warrants, investigators
18 discovered multiple messages indicating that WOOLARD (and other coconspirators) had
19 been involved in unlicensed marijuana grows.
20         6.      WOOLARD and SOLE Continue to Discuss Business Opportunities
21                 WOOLARD and SOLE’s text message conversations continue, frequently
22 discussing real estate and other business opportunities. In late June and July 2018,
23 WOOLARD and SOLE exchanged the following messages.
24           WOOLARD           “These little houses are quick ones you know I’ll have it done in
25                             like three weeks so I got to buy a few to stay busy. But I’ll
26                             make 39k ea so not bad.”
27           WOOLARD           “Buying a house 350k need a check Monday.”
28                                                                             UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 46
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 48 of 62




 1          WOOLARD            “Can we do that?”
 2          SOLE               “Let me check how much cash down”
 3          WOOLARD            “As much as u want I can put down”
 4          SOLE               “will they take any cash”
 5          WOOLARD            “No it’s a estate sale but I got 50k inbank”
 6          SOLE               “What’s the deal flip how long how much”
 7          WOOLARD            “It will be a fast flip like a month then however long to sell”
 8          WOOLARD            “The guy with the Camano house I bought at trustee sale and
 9                             lost. He filed bankruptcy 5 min before sale so it was reversed.
10                             However he wants to sell. I’ll save 9300$ in fees and shit if I
11                             buy straight from him. He wants to sell 250k he owes 170. I’ll
12                             pay him cash on the rest. R u interested in loaning the 170? I
13                             bought 2 houses this week from vestus but they are expensive”
14          SOLE               “Probably let u know in am what’s the time frame on flip”
15          WOOLARD            “He needs a month rent back and I’ll refi or pay it off I’ll keep
16                             for rental”
17          WOOLARD            “I got the cash if u want to just get paid off with interest”
18          WOOLARD            “I’m sitting on 1.7 mil plus I’ll have 600k in bank next month”
19
20                 As discussed above, in July and August 2018, investigators seized
21 approximately $1.1 million in US currency from WOOLARD’s residence. Based on the
22 June and July 2018 messages, between SOLE and WOOLARD where WOOLARD said
23 that he had $1.7 million and the estimated profits discussed above, investigators suspect
24 that a quantity of WOOLARD’s drug proceeds remain unaccounted for.
25
                   Based on the above messages, investigators believe that SOLE was
26
     assisting WOOLARD laundering his drug proceeds by providing legitimate funding to
27
     WOOLARD for the purchase of properties to flip which WOOLARD then sells or keeps
28                                                                               UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 47
                                                                                700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 49 of 62




 1 and rents out to generate legitimate income. Based in part on the lack of reported income
 2 for WOOLARD, investigators believe that the $1.7 million discussed by WOOLARD
 3 represents WOOLARD’s cash drug proceeds from the sale of counterfeit oxycodone
 4 pills. Further, investigators believe that SOLE was assisting WOOLARD in laundering
 5 cash drug proceeds using real estate.
 6          7.      WOOLARD and SOLE Discuss Meeting at the Target Location
 7                  On November 8, 2016, WOOLARD and SOLE exchanged messages about
 8 meeting the following day so that WOOLARD could bring something to SOLE. On
 9 November 9, 2016, WOOLARD wrote, “R u at shop??” and SOLE replied, “Yep.”
10 Investigators believe WOOLARD and SOLE were discussing meeting up at the Target
11 Location.
12                  Other messages indicate that WOOLARD and SOLE met at SOLE’s office
13 (Target Location) on other occasions as well. On March 1, 2017, the two discussed
14 meeting at SOLE’s office; during the exchange, WOOLARD texted, “I’m in your office.”
15                  Based on a review of WOOLARD’s messages with SOLE, investigators
16 believe that WOOLARD and SOLE met several times in late 2016 and early 2017, each
17 time at SOLE’s “office” or “shop,” which investigators believe to the Sole Welding
18 building or the Target Location. Investigators believe that WOOLARD met SOLE
19 primarily, if not solely, at the Target Location. Their messages indicate that
20 WOOLARD and SOLE discussed meeting as recently as July 18, 2018, approximately 10
21 days prior to the search warrant at WOOLARD’s residence; however, a location was not
22 discussed.
23          8.      WOOLARD’s and SOLE’s Communications after the July 28, 2018
                    Search
24
                    WOOLARD was not at the WOOLARD residence when the search
25
     warrants were executed. WOOLARD’s whereabouts were unknown until September 1,
26
     2018, when he arrived at the at the San Ysidro Port of Entry, California, from Mexico.
27
     WOOLARD was referred to secondary inspection. WOOLARD was arrested that same
28                                                                          UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 48
                                                                           700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 50 of 62




 1 day pursuant to an arrest warrant and complaint sworn in the Western District of
 2 Washington, and WOOLARD has remained in custody since that time.
 3                    WOOLARD had a cell phone with him when he attempted to enter the
 4 United States. The cell phone was seized and subsequently searched pursuant to a
 5 warrant authorized in the Western District of Washington. 15 The number of the cell
 6 phone was 1-425-232-7999. The number 425-422-3201 was stored in the contacts as the
 7 number for “Andy.”
 8          Based on a review of the messages between WOOLARD and SOLE, investigators
 9 believe that SOLE was aware of WOOLARD’s criminal activity. For example, the
10 messages indicated that SOLE helped WOOLARD tow BRUNS’s Tahoe to hide it from
11 law enforcement and offered to do the same for an RV of WOOLARD’s. SOLE and
12 WOOLARD also discussed WOOLARD’s property at “3208 Shoreline Dr Camano Is
13 wa,” which is WOOLARD’s property discussed above. SOLE offered to help
14 WOOLARD with various affairs related to the Shoreline Drive property, to include
15 water, insurance and taxes. WOOLARD also told SOLE, “U got copy of trust u can get
16 all info.” Based on that message and the trust records discussed above, investigators
17 believe SOLE is indeed the user of 425-422-3201. SOLE also told WOOLARD, “make
18 sure shawna knows she can contact me also.” Investigators know Shawna to be
19 WOOLARD’s wife at the time, Shawna BRUNS. This message and others indicate to
20 investigators that SOLE was a trusted confidante of WOOLARD. Additionally, SOLE’s
21 willingness to assist WOOLARD in thwarting law enforcement’s efforts to locate
22 WOOLARD’s assets, the Tahoe and RV, indicates that SOLE was familiar with
23 WOOLARD’s criminal activities and sources of WOOLARD’s cash discussed in the
24 messages above.
25
26
     15
       During an initial review of the data extracted from WOOLARD’s phone, I realized that it appeared to contain
27   communications between WOOLARD and an attorney and stopped my review. The potentially privileged
     communications were redacted, and I am relying upon the post-privilege reviewed data herein.
28                                                                                             UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 49
                                                                                              700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                                 SEATTLE, WASHINGTON 98101
                                                                                                       (206) 553-7970
              Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 51 of 62




1 J.        Knowledge Based on Training and Experience
2
                    Based on my training and experience, and my discussions with other
3
     experienced officers and agents involved in drug and money laundering investigations, I
4
     know the following:
5
                    Drug trafficking is a cash business. Indeed, WOOLARD’s trafficking in
6
     counterfeit fentanyl-laced oxycodone pills was extremely lucrative, as the approximately
7
     $1.1 million in cash seized from the WOOLARD residence reflects. In order to escape
8
     notice from authorities for using unexplained income, or hide excessive cash from illegal
9
     activities, traffickers either keep large quantities of cash at home or other secure locations
10
     such as a vehicles and storage locker, or convert the cash into other valuable assets, such
11
     as jewelry, precious metals, monetary instruments, or other negotiable forms of wealth.
12
     Records of such conversions are often stored where a trafficker lives.
13
                    Drug traffickers often have false identification documents and identification
14
     documents in the names of others to conceal their identities. Drug traffickers very often
15
     place assets in names other than their own, or use fictitious names and identification, to
16
     conceal their ownership of these assets and their acquisition using drug proceeds, and to
17
     avoid detection and, potentially, seizure of these assets acquired with drug trafficking
18
     proceeds or used to facilitate drug trafficking. Even though these assets are in other
19
     persons’ names, the traffickers actually own and continue to use these assets and exercise
20
     dominion and control over them. When a trafficker enlists another individuals to put the
21
     trafficker’s asset in the trafficker’s name, and that other individual knows that the asset
22
     was purchased with the trafficker’s drug proceeds, the transaction to acquire the asset can
23
     constitute money laundering. Furthermore, the documents retained relating to the initial
24
     acquisition of the asset, or to repayment of a loan or mortgage with proceeds, can
25
     constitute evidence of money laundering. As discussed above, investigators believe
26
     SOLE assisted WOOLARD by knowingly laundering WOOLARD’s cash drug proceeds
27
     through real estate transactions. Records relating to those transactions – i.e., the purchase
28                                                                             UNITED STATES ATTORNEY
      AFFIDAVIT OF SPECIAL AGENT CHENG - 50
                                                                              700 STEWART STREET, SUITE 5220
      USAO #2020R01243
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 52 of 62




 1 of 3208 Shoreline Drive, Camano Island, or 14831 Three Lakes Road, Snohomish, as
 2 well as to payment of the mortgage on these properties as well as payment of the
 3 mortgage on the WOOLARD residence – would constitute evidence of WOOLARD’s
 4 drug trafficking as well as WOOLARD’s and SOLE’s money laundering. As noted
 5 above, as recently as April 13, 2021, “Trust 040” is still listed as the owner of 3208
 6 Shoreline Drive, Camano Island, Washington.
 7                 Money launderers often have banking records to include but not limited to,
 8 deposit or withdrawal slips, bank statements, checks, or money orders. Some of these
 9 banking records may not be in their own name. Money launderers often have several
10 accounts documented in some form, or instructions detailing how to handle each
11 respective account. For example, they may have a list of accounts belonging to several
12 different people with instructions for how much to deposit or withdraw from each and
13 often maintain this information for long periods of time in their residences or safe deposit
14 boxes.
15                 Money launderers often have records or evidence related to how the
16 proceeds were spent or concealed and often maintain this information for long periods of
17 time in their residences, and businesses. Evidence may include jewelry and/or vehicles,
18 as well as the contents of storage lockers, safe deposit boxes or bank accounts.
19                 The use of multiple accounts, and the commingling of illicit funds with
20 legitimate funds in particular, is often part of the plan to conceal the illegal activity or
21 may be part of the overall integration mechanism by which the illicit funds are made to
22 appear as part of the legitimate income so that only a small portion of or even none of the
23 funds from an account are seized.
24                 It is a common technique for money launderers to use casinos to launder
25 their illicit proceeds. Money launderers retain the paperwork provided by casinos with
26 respect to cash-out/winnings, in order to disguise their illicit proceeds as gambling
27 winnings.
28                                                                             UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 51
                                                                              700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 53 of 62




 1                 Money launderers maintain and tend to retain accounts or records of money
 2 laundering activities, including documents related to loans made, employment records,
 3 trust documents and similar records of evidentiary value. These items are generally kept
 4 in locations where money launderers believe their property is secure and will remain
 5 undetected from law enforcement, such as inside their residences, businesses, vehicles
 6 and storage lockers.
 7                 Money launderers commonly maintain addresses, vehicles, or telephone
 8 numbers which reflect names, addresses, vehicles, and/or telephone numbers of their
 9 suppliers, customers and associates in the trafficking organization and it is common to
10 find drug traffickers keeping records of said associates in cellular telephones and other
11 electronic devices. Traffickers almost always maintain cellular telephones for ready
12 access to their clientele and to maintain their ongoing narcotics business.
13                 Money launderers maintain evidence of their criminal activity at locations
14 that are convenient to them, including their residences and businesses. This evidence
15 often includes financial records, records of property and vehicle ownership, records of
16 property rented, records of post office boxes used to ship and receive contraband and
17 currency, records of other storage facilities used to hide drugs or currency, and other
18 documentary evidence relating to commission of, and proceeds from, their crimes.
19                 During the execution of search warrants, it is common to find papers,
20 letters, billings, documents, and other writings which show ownership, dominion, and
21 control of the premises, vehicles, and/or storage units.
22                 Drug dealers and money launderers use cellular telephones as a tool or
23 instrumentality in committing their criminal activity. They use them to maintain contact
24 with their suppliers, distributors, and customers. They prefer cellular telephones because,
25 first, they can be purchased without the location and personal information that land lines
26 require. Second, they can be easily carried to permit the user maximum flexibility in
27 meeting associates, avoiding police surveillance, and traveling to obtain or distribute
28                                                                          UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 52
                                                                           700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 54 of 62




 1 drugs. Third, they can be passed between members of a drug conspiracy to allow
 2 substitution when one member leaves the area temporarily. I also know that it is common
 3 for drug traffickers to retain in their possession phones that they previously used, but
 4 have discontinued actively using, for their drug trafficking business. Based on my
 5 training and experience, the data maintained in a cellular telephone used by a drug dealer
 6 or money launderer can constitute evidence of a crime or crimes. This includes the
 7 following:
 8                 The assigned number to the cellular telephone (known as the mobile
 9 directory number or MDN), and the identifying telephone serial number (Electronic
10 Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
11 Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
12 important evidence because they reveal the service provider, allow us to obtain subscriber
13 information, and uniquely identify the telephone. This information can be used to obtain
14 toll records, to identify contacts by this telephone with other cellular telephones used by
15 co-conspirators, to identify other telephones used by the same subscriber or purchased as
16 part of a package, and to confirm if the telephone was contacted by a cooperating source
17 or was intercepted on a wiretap here or in another district.
18                 The stored list of recent received calls and sent calls is important evidence.
19 It identifies telephones recently in contact with the telephone user. This is valuable
20 information in a drug investigation because it will identify telephones used by other
21 members of the organization, such as suppliers, distributors, and customers, and it
22 confirms the date and time of contacts. If the user is under surveillance, it identifies what
23 number he called during or around the time of a drug transaction or surveilled meeting.
24 Even if a contact involves a telephone user not part of the conspiracy, the information is
25 helpful (and thus is evidence) because it leads to friends and associates of the user who
26 can identify the user, help locate the user, and provide information about the user.
27
28                                                                            UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 53
                                                                             700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 55 of 62




 1 Identifying a defendant’s law-abiding friends is often just as useful as identifying his
 2 drug-trafficking associates.
 3                 Stored text messages are important evidence, similar to stored numbers.
 4 Agents can identify both drug and money laundering associates, and friends of the user
 5 who likely have helpful information about the user, his location, and his activities.
 6                 Photographs and videos on a cellular telephone are evidence because they
 7 help identify the user of the device, either through his or her own picture, or through
 8 pictures of friends, family, and associates that can identify the user. Photos and videos
 9 can identify assets purchased with laundered funds and documents relating to the money
10 laundering scheme. With respect to drug traffickers’ phones, the photos and videos also
11 identify associates likely to be members of the drug trafficking organization. Some drug
12 dealers photograph groups of associates, sometimes posing with weapons and showing
13 identifiable gang signs. Digital photos often have embedded “geocode” information
14 within them. Geocode information is typically the longitude and latitude where the photo
15 was taken. Showing where the photo was taken can have evidentiary value. This
16 location information is helpful because, for example, it can show where coconspirators
17 meet, where they travel, and where assets might be located.
18                 Stored address records are important evidence because they show the
19 device user’s close associates and family members, and they contain names and
20 nicknames connected to phone numbers that can be used to identify suspects.
21                 It is common for drug traffickers and money launderers to use encrypted
22 means of communication, such as WhatsApp, Signal, Wickr, and Telegram, to attempt to
23 avoid detection by law enforcement. It is common for drug traffickers and money
24 launderers to install and use these apps on their phones in order to make encrypted calls
25 and send encrypted messages.
26                 Based upon my training and experience, and my discussions with other
27 experienced law enforcement officers, I know that drug traffickers and money launderers
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 54
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 56 of 62




 1 will often use multiple cell phones and change their cell phone numbers and cell phones
 2 in an attempt to thwart detection by law enforcement. I also know that it is common for
 3 these individuals to keep their old cell phones in places they believe to be secure, such as
 4 their residences and businesses. For example, although the searches of the WOOLARD
 5 residence were in July and August of 2018, investigators recovered cell phones during
 6 search of PELAYO’s residence, vehicles and person in May of 2019, and during search
 7 of MANTIE’s residence in October 2019, that contained evidence of the drug trafficking
 8 conspiracy.
 9                 As discussed above, investigators have already identified communications
10 between WOOLARD and SOLE that indicate that SOLE was knowingly laundering
11 WOOLARD’s cash drug proceeds and identified photos of the paystubs that SOLE texted
12 to WOOLARD. These communications were identified through review of WOOLARD’s
13 seized devices (cell phone and iPad) and iCloud account. Notwithstanding the passage of
14 time since the searches of the WOOLARD residence and other warrants executed during
15 this investigation, investigators believe evidence of WOOLARD’s and SOLE’s money
16 laundering activities would remain stored in SOLE’s cell phones.
17                                      V.   CONCLUSION
18                 Based on the information set forth herein, there is probable cause to search
19 the above described Target Location, as further described in Attachment A, for
20 evidence, fruits and instrumentalities, as further described in Attachment B, of crimes
21 committed by WOOLARD, SOLE, and others discussed in this affidavit, specifically,
22 //
23 //
24 //
25
26
27
28                                                                           UNITED STATES ATTORNEY
     AFFIDAVIT OF SPECIAL AGENT CHENG - 55
                                                                            700 STEWART STREET, SUITE 5220
     USAO #2020R01243
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 57 of 62
      Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 58 of 62




                                  Attachment A
                             Location to be Searched


Target Location: 7402 44th Avenue Northeast, Marysville, Washington is a
commercial building with a business location of Superior Sole Welding & Fabrication
Inc. The numbers 7402 and a white sign with “Superior Sole Welding and
Manufacturing Co. Inc” are displayed on the side of the building facing 44th Avenue
Northeast.
          Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 59 of 62




                                           Attachment B
                             List of Items to be Searched for and Seized

         This warrant authorizes the government to search for the following items:

       Evidence, fruits, and/or instrumentalities of the commission of the following
crimes: Distribution of Controlled Substances, in violation of Title 21, United States
Code, Section 841(a)(1); Conspiracy to Distribute Controlled Substances, in violation of
Title 21, United States Code, Sections 841(a)(1) and 846; and Money Laundering and
Conspiracy to Launder Money, in violation of Title 18, United States Code, Sections
1956 and 1957:

       1.      Correspondence with Bradley Woolard regarding real property and
investing in real property. This includes, but is not limited to, the real properties located
at 9717 99th Ave NE, Arlington, Washington; 3208 Shoreline Drive, Camano Island,
Washington; and 14831 Three Lakes Road, Snohomish, Washington.

       2.     Any and all documents and records pertaining to the real property located at
        th
9717 99 Ave NE, Arlington, Washington; 3208 Shoreline Drive, Camano Island,
Washington; and 14831 Three Lakes Road, Snohomish, Washington. This includes
copies of deeds, contracts, escrow documents, mortgage documents, rental documents,
photographs/videos and other evidence relating to the purchase, ownership, rental,
income, expenses, or control of the premises; , documents and records pertaining to trusts
(including “Trust 040”) and real properties held in trusts; and receipts and documents
pertaining to mortgage/rental payments made and received, including receipts for any and
all payments, including cash payments, from Bradley Woolard and/or Shawna Bruns

    3.      A list of employees of Superior Sole Welding & Fabrication, Inc. and
SOCA Inc. (d/b/a Soca Distribution) for the time period 2016 through 2019.

        4.   Copies of all checks made payable to Bradley Woolard, drawn on any/all
bank accounts held in the name of J. Andrew Sole, Superior Sole Welding & Fabrication
Inc., or SOCA Inc. (d/b/a Soca Distribution).

      5.     Tax records related to Bradley Woolard, including W-4 forms and other tax
documents created or maintained indicating Bradley Woolard’s employment, if any, with
Superior Sole Welding & Fabrication, Inc. and/or SOCA Inc. (d/b/a Soca Distribution).




Attachment B
List of Items to be Seized
Page 1
          Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 60 of 62




      6.     Plastic boxes, whether numbered or numbered, that are similar in
appearance to the following, and any cash/US currency contained in such boxes:




        7.    Indicia of occupancy, residency, and/or ownership of the Target Location
           th
(7402 44 Avenue Northeast, Marysville, Washington) including, but not limited to,
rental records or payment receipts, leases, mortgage statements, and other documents.


Attachment B
List of Items to be Seized
Page 2
          Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 61 of 62




       8.    Evidence of Storage Unit Rental or Access: rental and payment records,
keys and codes, pamphlets, contracts, contact information, directions, passwords or other
documents relating to storage units.

       9.     Evidence of Property Ownership including in the names Bradley Woolard,
Shawna Bruns, and Trust 040, to include registration information, ownership documents,
or other evidence of ownership of property including, but not limited to vehicles, vessels,
boats, RVs, and personal property; , and any other evidence of unexplained wealth.


       10.    Western Union and/or Money Gram documents and other documents
evidencing domestic or international wire transfers, money orders, official checks,
cashier’s checks, or other negotiable interests that can be purchased with cash These
documents are to include applications, payment records, money orders, frequent customer
cards, etc.

       11.    Evidence pertaining to ownership or control over Superior Sole Welding &
Fabrication, Inc., SOCA Inc., and Trust 040.

       12.    Evidence identifying employees and payroll of Superior Sole Welding &
Fabrication, Inc. and SOCA Inc. during the years 2015 through 2019.

       13.   Correspondence, papers, records, and other communications to, from, or
regarding Bradley Woolard, Shawna Bruns, and Trust 040.

      14.    Safes and locked storage containers, and the contents thereof which are
otherwise described in this document.

       15.    Any documents with the names Bradley Woolard, Woolard, Shawna Bruns,
or Trust 040.

    16.  THIS SEARCH WARRANT DOES NOT AUTHORIZE THE
SEARCH AND SEIZURE OF CELL PHONES ON THE PERSONS OF ANY
EMPLOYEES OR CUSTOMERS WHO MAY BE PRESENT AT THE TARGET
LOCATION WHEN THIS WARRANT IS EXECUTED.

       17.    Except as provided in paragraph 16, cellular telephones and other
communications devices including Blackberries found at the Target Location, including
on the person of J. Andrew Sole, may be searched for the following items:
              a.     Assigned number and identifying telephone serial number (ESN,
MIN, IMSI, or IMEI);
              b.     Stored list of recent received, sent, and missed calls;

Attachment B
List of Items to be Seized
Page 3
          Case 2:21-mj-00231-PLM Document 1 Filed 04/19/21 Page 62 of 62




               c.    Stored contact information;
               d.    Stored photographs and/or videos of narcotics, currency, paystubs,
evidence of suspected criminal activity, and/or the user of the phone or suspected co-
conspirators, including any embedded GPS data associated with those
photographs/videos; and
               e.    Stored text messages, stored emails and internet browsing history
and information including stored communications over the internet. This includes stored
communications in encrypted messaging apps such as WhatsApp, Telegram, Signal, and
Wickr.




Attachment B
List of Items to be Seized
Page 4
